DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 08/09/2022.  This action is made FINAL.

2.	Claims 1-14 are pending in the case.  Claims 1, 13 and 14 are independent claims.  Claims 1, 4-9 and 13-14 have been amended.  Claims 2-3 are cancelled.



Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive.

Rejections Under 35 U.S.C. 103

Rejection of Dependent Claims 1, 13 and 14

Applicant argues Haas does not inherently teach “acquire fifth information from the detection device, wherein the fifth information includes second state information of the real object, the second state information indicates that the real object is in a second state, and the second state indicates a second attitude of the real object different from the first attitude of the real object…  control deletion of the virtual object from the virtual space based on the second state information that indicates that the real object is in the second state”.

In response, Haas discloses continually tracking and sensing real object motion to display a virtual object that mirrors the position and orientation of the real object used, for example, during a round of golf (Para 6, 8).  Additionally, Haas discloses imposing constraints on the virtual object that disable display of the virtual object in certain regions (Para 30, 31), when the virtual object exceeds certain limits.  Thus, the virtual object exceeding certain position and orientation limits, suggests that the tracked and sensed real object position and orientation, which the virtual object is mirroring, is at a similarly exceeding position and orientation.  Therefore, Haas suggests “acquire fifth information from the detection device, wherein the fifth information includes second state information of the real object, the second state information indicates that the real object is in a second state, and the second state indicates a second attitude of the real object different from the first attitude of the real object…  control deletion of the virtual object from the virtual space based on the second state information that indicates that the real object is in the second state”.


B. Rejection of Dependent Claims 4-6 and 9-11

Applicant argues claims 4-6 and 9-11 are patentable as the claims are not anticipated by Haas and separately recite subject matter not described or suggested by Haas.


In response, claims 4-6 and 9-11, are not patentable over Haas for at least the reasons that corresponding independent claim 1 are not patentable over Haas.  Therefore, the rejection in view of Haas is maintained.

Rejections Under 35 U.S.C. 103

A. Rejection of Dependent Claims 7 and 8

Applicant argues claims 7-8 are patentable as the claims are not rendered obvious over the combination of Haas and Lee, and separately recite subject matter not described or suggested by the cited references individually or in combination.

In response, claims 7 and 8 are not patentable for at least the reasons that corresponding independent claim 1 is not patentable.  Additionally, the combined teachings of the cited references render obvious the claimed subject matter.  Therefore, the rejection is maintained.

B. Rejection of Dependent Claim 12
Applicant argues claim 12 is patentable as the claims are not rendered obvious over the combination of Haas and Nagano, and separately recite subject matter not described or suggested by the cited references individually or in combination.

In response, claim 12 is not patentable for at least the reasons that corresponding independent claim 1 is not patentable.  Additionally, the combined teachings of the cited references render obvious the claimed subject matter.  Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juergen Haas et al., US 2018/0339223 A1.


Independent claim 1, Haas discloses an information processing device, comprising: circuitry configured to: 

acquire first information from a detection device attached to a real object (i.e. motion capture element captures motion/position information of a golf club – Para 10, 28, 29; Fig. 1 “110“); 

 wherein the first information includes first state information of the real object, the first state information indicates that the real object is in a first state, and the first state indicates a first attitude of the real object (i.e. sensor track motion of real/physical object, e.g. golf club, and provide position and orientation data of the real/physical object – abstract; Para 6, 9 – at an initial position and orientation – Para 30);

acquire second information from a display device (i.e. obtain selection of the virtual camera perspective – Para 42); 

determine a virtual object corresponding to the first information (i.e. generate a virtual object that mimics motion of the physical object – Para 5) and a virtual camera corresponding to the second information (i.e. determine the virtual camera perspective that corresponds to placement of the virtual object – Para 13); 

place the virtual object in a virtual space based on the first information (i.e. display a virtual golf club that mirrors position and orientation of the real object – Para 31); 

place the virtual camera in the virtual space based on the second information (i.e. position the virtual camera based on the selected position – Para 13, 42); 

acquire third information from the detection device, wherein the third information indicates a change in the first information (i.e. user movement of real golf club is mirrored on a display of a virtual golf club – Para 42); 

acquire fourth information from the display device, wherein the fourth information indicates a chanqe in the second information (i.e. the system obtains change/movement of real golf club and modifies the virtual camera position/orientation – Para 42; Fig. 1 “120”); 

control chanqe in a position of the virtual object in the virtual space based on the third information (i.e. shift virtual golf club to a new position – Para 47; Fig. 8); 

control chanqe in at least one of a position, an orientation, or an attitude of the virtual camera in the virtual space based on the fourth information (i.e. modify the virtual camera position/orientation based on communicated information indicating movement/change of the golf club – Para 42); 

acquire fifth information from the detection device, wherein the fifth information includes second state information of the real object, the second state information indicates that the real object is in a second state, and the second state indicates a second attitude of the real object different from the first attitude of the real object (i.e. real/physical object, e.g. golf club, motion and orientation is tracked and sensed as the physical object  moves – Para 6, 9; abstract; sensed data provides position and orientation data of the real/physical object – abstract; Para 6, 9-  as the physical object is moved to additional positions and orientations from the initial position and orientation – Para 30);


control deletion of the virtual object from the virtual space (i.e. the virtual object is displayed in predefined regions – Para 7- to mirror the movement and orientation of the physical object – Para 30 – as it moves to simulate a round of golf – Para 15; the virtual object is removed from display in constrained areas such as the ground – Para 14 – or at a height that exceeds the imposed physical limits – Para 31);

andPage 2 of 13Application No. 17/046,985 Reply to Office Action of October 13, 2021 and Advisory action of January 18, 2022transmit information on the virtual space to the display device (i.e. display updated virtual golf club position from a selected virtual camera perspective – Para 42, 47).  

Haas suggests control deletion of the virtual object from the virtual space based on the second state information that indicates that the real object is in the second state as he discloses the virtual object is removed from display in constrained areas such as the ground (Para 14) or at a height that exceeds the imposed physical limits (Para 31), which suggests the real/physical object, e.g. golf club, is in a position and orientation that transforms the corresponding position and orientation of the mirror virtual object into a constrained region.

It would have been obvious to one of skill in the art before the effective fining date of the claimed invention at the time the invention was made to include control deletion of the virtual object from the virtual space based on the second state information that indicates that the real object is in the second state with the method of Haas because Haas controls the display of the virtual object based on constraints that maintain display of the virtual object in positions and orientations that correspond to real/physical object movement during a round of golf, which provides an improved virtual reality experience (Haas, Para 2, 8, 15).


Claim 4, Haas discloses the information processing device according to claim 1, wherein the first information is position information of the real object (i.e. motion capture element captures motion/position information of a golf club – Para 10, 28, 29; Fig. 1 “110“), and the position of the virtual object within the virtual space corresponds to a position of the detection device (i.e. the motion capture element is positioned on the real object, e.g. golf club – Fig. 1 “102, 110”).  



Claim 5, Haas discloses the information processing device according to claim 1, wherein the first information further includes identification information of the detection device, the virtual object is associated with the identification information in advance (i.e. the motion capture element tracked object characteristics – Para 10 – to provide a virtual object that corresponds to the description of an accessed virtual environment – Para 30).  It is inherent that the object characteristics correlate to identification infomraiotn as the tracked object characteristics enable retrieval of associated virtual objects for display.  



Claim 6, Haas discloses the information processing device according to claim 1, wherein the first information further includes attitude information of the real object (i.e. motion capture element communicates orientation of the real object, e.g. golf club- abstract), and the circuitry is further configured to place the virtual object in the virtual space in an attitude corresponding to the attitude information (i.e. system displays the virtual object in the orientation that mirrors the real object orientation – Fig. 1; Para 5, 31).  



Claim 9, Haas discloses the information processing device according to claim 1, wherein the second information further includes visual field information of the display device (i.e. obtain selection of the virtual camera perspective – Para 42), and the circuitry is further configured to set a visual field of the virtual camera based on the visual field information (i.e. position the virtual camera based on the selected position – Para 13, 42).  



Claim 10, Haas discloses the information processing device according to claim 9, wherein the information on the virtual space is associated with an inside of the visual field of the virtual camera (i.e. the virtual object is displayed in predefined regions – Para 7- and removed from display in constrained areas – Para 14). 
, and the circuitry is further configured to set the visual field based on the visual field information of the display device (i.e. position the virtual camera based on the selected position – Para 13, 42).  



Claim 11, Haas discloses the information processing device according to claim 1, wherein the information on the virtual space is associated with an inside of a range in the virtual space (i.e. the virtual camera displays the virtual object within a specified region – Para 5, 7).  



Independent claim 13, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 14, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juergen Haas et al., US 2018/0339223 A1 as applied to claim 1 above, and further in view of Who Lee et al., US 2020/0338453 A1.


Claim 7, Haas discloses obtain device information including selection of the virtual camera perspective (Para 42). 


Haas fails to disclose the information processing device according to claim 1, wherein the second information includes position information of the display device, and the position of the virtual camera within the virtual space corresponds to the position information, which Lee discloses (i.e. acquire position data of the display device as position data of a virtual camera – Para 302).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Lee’s second information is position information of the display device, and the position of the virtual camera within the virtual space corresponds to the position information with the method of Haas because obtaining device position data to control the virtual camera position provides a field of view from a specific point in the environment, which improves positioning of virtual content (Lee, Para 306, 421, abstract). 


Claim 8, Haas discloses obtain device information including selection of the virtual camera perspective (Para 42).

Haas fails to disclose the information processing device according to claim 1, wherein the second information includes attitude information of the display device, and the attitude of the virtual camera in the virtual space corresponds to the attitude information, which Lee discloses (i.e. acquire orientation data of the display device as orientation direction data of a virtual camera – Para 303).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Lee’s second information is attitude information of the display device, and the attitude of the virtual camera in the virtual space corresponds to the attitude information with the method of Haas because obtaining device attitude data to control the virtual camera orientation provides a field of view from a specific point in the environment, which improves positioning of virtual content (Lee, Para 306, 421, abstract).





Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juergen Haas et al., US 2018/0339223 A1 as applied to claim 1 above, and further in view of Kae Nagano et al., US 2018/033195 A1.


Claim 12, Haas discloses selecting the virtual camera perspective (Para 42).

Haas fails to disclose the information processing device according to claim 11, wherein the range is associated with an origin of a visual field as a center, which Nagano discloses (i.e. display a virtual space captured by a virtual camera – Fig. 1; the direction of the virtual space viewed from an origin of the camera – Para 43, 44, 84).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nagano’s range is associated with an origin of a visual field as a center with the method of Haas because visualization of the virtual space directed from the point of the origin of the virtual camera enables a view of a selected look-at point and provides the advantage of improve visualization of a virtual object from a selected pose. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619